949 S.W.2d 707 (1997)
WHITE ROSE DISTRIBUTING COMPANY, Sherwin Goldman, Carol Minker, Gayle Johansen, and Joe Hopkins
v.
Ronald GOLDMAN.
No. 97-0144.
Supreme Court of Texas.
June 12, 1997.

ORDER
Agreed motion to grant application for writ of error and motion to dispose by per curiam opinion and remand cause to trial court granted in part motion to dispose by per curiam opinion dismissed as moot with the following notation: "The agreed motion to grant application for writ of error and motion to dispose by per curiam opinion and remand cause to trial court for entry of judgment in accordance with settlement is granted in part. The application for writ of error is granted without reference to the merits, the judgments of the courts below are vacated without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties."